     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 1 of 11 Page ID #:813




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11   DARLENE YVETTE C., an Individual,              Case No.: 5:20-00060 ADS

12                        Plaintiff,

13                        v.
                                                    MEMORANDUM OPINION AND ORDER
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                          Defendant.
16

17   I.     INTRODUCTION

18          Plaintiff Darlene Yvette C.1 (“Plaintiff”) challenges Defendant Andrew M. Saul,

19   Commissioner of Social Security’s (hereinafter “Commissioner” or “Defendant”) denial

20   of her application for a period of disability and disability insurance benefits (“DIB”) and

21   social security income (SSI). Plaintiff contends that the Administrative Law Judge

22

23   1Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
24
     Administration and Case Management of the Judicial Conference of the United States.


                                                 -1-
     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 2 of 11 Page ID #:814




 1   (“ALJ”) improperly considered the opinions of the examining and reviewing physicians.

 2   For the reasons stated below, the decision of the Commissioner is affirmed, and this

 3   matter is dismissed with prejudice.

 4   II.    PROCEEDINGS BELOW

 5          A. Procedural History

 6          Plaintiff protectively filed an application for DIB and SSI on June 16, 2014,

 7   alleging a disability onset date of October 10, 2013. (Administrative Record “AR” 337-

8    38). Plaintiff’s claims were denied initially on October 15, 2014 (AR 215-18) and on

 9   reconsideration on January 5, 2015 (AR 224-28). A hearing was held before ALJ Marti

10   Kirby on November 22, 2016. (AR 116-36). ALJ Kirby published an unfavorable

11   decision on April 26, 2017. (AR 191-208).

12          Plaintiff requested review of ALJ’s Kirby decision and on June 28, 2018, the

13   Appeals Council granted the request and remanded the case to fully develop the record.

14   (AR 209-14). A second hearing was conducted by ALJ Paula M. Martin on January 9,

15   2019. (AR 84-115). Plaintiff, represented by counsel, appeared and testified at the

16   hearing. Also appearing and testifying at the hearing was vocational expert Susan L.

17   Allison. (Id.).

18          On January 31, 2019, the ALJ found that Plaintiff was “not disabled” within the

19   meaning of the Social Security Act.2 (AR 22-36). The ALJ’s decision became the

20   Commissioner’s final decision when the Appeals Council denied Plaintiff’s request for

21

22
     2Persons are “disabled” for purposes of receiving Social Security benefits if they are
23
     unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for a
24
     continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A).


                                                 -2-
     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 3 of 11 Page ID #:815




 1   review on November 18, 2019. (AR 1-7). Plaintiff then filed this action in District Court

 2   on January 10, 2020, challenging the ALJ’s decision. [Docket “Dkt.” No. 1].

 3          On June 10, 2020, Defendant filed an Answer, as well as a copy of the Certified

 4   Administrative Record. [Dkt. Nos. 16, 17]. The parties filed a Joint Submission on

 5   August 20, 2020. [Dkt. No. 22]. The case is ready for decision.3

 6          B. Summary of ALJ Decision After Hearing

 7          In the decision (AR 22-36), the ALJ followed the required five-step sequential

8    evaluation process to assess whether Plaintiff was disabled under the Social Security

 9   Act.4 20 C.F.R. § 404.1520(a) and § 416.920(a). At step one, the ALJ found that

10   Plaintiff had not been engaged in substantial gainful activity since October 10, 2013, the

11   alleged onset date. (AR 25). At step two, the ALJ found that Plaintiff had the following

12   severe impairments: (a) degenerative disc disease of the lumbar spine and cervical

13   spine; (b) obesity; (c) sleep disorder; (d) anxiety; (e) depression; and (f) obsessive

14   compulsive disorder (OCD). (AR 25). At step three, the ALJ found that Plaintiff “does

15   not have an impairment or combination of impairments that meets or medically equals

16   the severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1

17
     3 The parties filed consents to proceed before the undersigned United States Magistrate
18
     Judge, pursuant to 28 U.S.C. § 636(c), including for entry of final Judgment. [Dkt. Nos.
     11, 12].
19   4 The ALJ follows a five-step sequential evaluation process to assess whether a claimant

     is disabled: Step one: Is the claimant engaging in substantial gainful activity? If so, the
20
     claimant is found not disabled. If not, proceed to step two. Step two: Does the claimant
     have a “severe” impairment? If so, proceed to step three. If not, then a finding of not
21
     disabled is appropriate. Step three: Does the claimant’s impairment or combination of
     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1?
22
     If so, the claimant is automatically determined disabled. If not, proceed to step four.
     Step four: Is the claimant capable of performing his past work? If so, the claimant is not
23
     disabled. If not, proceed to step five. Step five: Does the claimant have the residual
     functional capacity to perform any other work? If so, the claimant is not disabled. If
24
     not, the claimant is disabled. Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).


                                                  -3-
     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 4 of 11 Page ID #:816




 1   (20 CFR 404.1520(d), 404.1525 and 404.1526, 416.920(d), 416.925 and 416.926).” (AR

 2   26).

 3          The ALJ then found that Plaintiff had the Residual Functional Capacity (“RFC”)5

 4   to perform no greater than light work as defined in 20 C.F.R. §§ 404.1567(b) and

 5   416.967(b)6, restricted by the following limitations:

 6              [Plaintiff] can frequently climb ramps and stairs, balance, stoop, kneel,
                crouch, and crawl; can occasionally climb ladders, ropes or scaffolds;
 7              can perform simple routine tasks and simple work-related decision with
                few changes in the workplace; can have occasional contact with
8               supervisors and co-workers; and no direct contact with the public.
     (AR 28).
 9
            At step four, the ALJ found that Plaintiff is unable to perform her past relevant
10
     work as a physical therapy assistant, home health attendant, certified nurse assistant or
11
     housekeeper. (AR 33-34). At step five, considering Plaintiff’s age, education, work
12
     experience and RFC, the ALJ found that “there are jobs that exist in significant numbers
13
     in the national economy that the [Plaintiff] can perform.” (AR 34). The ALJ accepted
14
     the vocational expert’s testimony that Plaintiff would be able to perform the
15
     representative occupations of: assembler (DOT No. 712.687-010); marker (DOT No.
16

17
     5 An RFC is what a claimant can still do despite existing exertional and nonexertional
18   limitations. See 20 C.F.R. §416.945(a)(1).
     6
       “Light work” is defined as
19          lifting no more than 20 pounds at a time with frequent lifting or carrying
            of objects weighing up to 10 pounds. Even though the weight lifted may be
20          very little, a job is in this category when it requires a good deal of walking
            or standing, or when it involves sitting most of the time with some pushing
21          and pulling of arm or leg controls. To be considered capable of performing
            a full or wide range of light work, you must have the ability to do
22          substantially all of these activities.
     20 C.F.R. § 416.967(b); see also Rendon G. v. Berryhill, 2019 WL 2006688, at *3 n.6
23   (C.D. Cal. May 7, 2019).

24



                                                 -4-
     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 5 of 11 Page ID #:817




 1   209.587-034); and bagger (DOT No. 920.687-018). (AR 35). Accordingly, the ALJ

 2   determined that Plaintiff had not been under a disability, as defined in the Social

 3   Security Act, from October 10, 2013, through the date of her decision, January 31, 2019.

 4   (AR 36).

 5   III.   ANALYSIS

 6          A. Issue on Appeal

 7          Plaintiff raises one issue for review: whether the ALJ properly considered the

8    opinions of the examining and reviewing physicians. [Dkt. No. 22 (Joint Submission),

 9   5].

10          B. Standard of Review

11          A United States District Court may review the Commissioner’s decision to deny

12   benefits pursuant to 42 U.S.C. § 405(g). The District Court is not a trier of the facts but

13   is confined to ascertaining by the record before it if the Commissioner’s decision is

14   based upon substantial evidence. Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

15   (District Court’s review is limited to only grounds relied upon by ALJ) (citing Connett v.

16   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). A court must affirm an ALJ’s findings of

17   fact if they are supported by substantial evidence and if the proper legal standards were

18   applied. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). An ALJ can satisfy

19   the substantial evidence requirement “by setting out a detailed and thorough summary

20   of the facts and conflicting clinical evidence, stating his interpretation thereof, and

21   making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation

22   omitted).

23          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a specific

24   quantum of supporting evidence. Rather, a court must consider the record as a whole,



                                                  -5-
     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 6 of 11 Page ID #:818




 1   weighing both evidence that supports and evidence that detracts from the Secretary’s

 2   conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (citations and

 3   internal quotation marks omitted). “‘Where evidence is susceptible to more than one

 4   rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc.

 5   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart, 400 F.3d 676, 679

 6   (9th Cir. 2005)); see Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (“If

 7   the evidence can support either affirming or reversing the ALJ’s conclusion, we may not

8    substitute our judgment for that of the ALJ.”). However, the Court may review only “the

 9   reasons provided by the ALJ in the disability determination and may not affirm the ALJ

10   on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

11   2007) (citation omitted).

12          Lastly, even if an ALJ errs, the decision will be affirmed where such error is

13   harmless, that is, if it is “inconsequential to the ultimate nondisability determination,”

14   or if “the agency’s path may reasonably be discerned, even if the agency explains its

15   decision with less than ideal clarity.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th

16   Cir. 2015) (citation omitted); Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

17          C. The ALJ Adequately Assessed the Medical Opinions

18          Plaintiff contends that the ALJ failed to properly consider the opinions of the

19   examining and reviewing physicians, in assessing her RFC. First, Plaintiff argues that

20   the ALJ improperly rejected the opinion of examining physician, Kara Cross, Ph.D.

21   Second, Plaintiff argues that the ALJ failed to explain why she rejected portions of the

22   opinion of reviewing physician, Norman Zukowksy, Ph.D. Defendant asserts that the

23   ALJ appropriately weighed the medical opinions and stated sufficient reasons for doing

24   so.



                                                 -6-
     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 7 of 11 Page ID #:819




 1                 1.     Legal Standards At Issue

 2          An individual’s RFC represents their ability to do physical and mental work

 3   activities on a sustained basis despite limitations from the identified impairments. 20

 4   C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). In determining a claimant’s RFC, an ALJ must

 5   consider all relevant evidence. Robbins, 466 F.3d at 883; Laborin v. Berryhill, 867 F.3d

 6   1151, 1153 (9th Cir. 2017) (same). If the ALJ rejects “significant probative evidence,” the

 7   ALJ must explain why. Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984);

8    Willyard v. Colvin, 633 Fed. Appx 369, 371 (9th Cir. 2015).

 9          The ALJ must also consider all medical opinion evidence. 20 C.F.R. §§

10   404.1527(b), 416.927(b). An ALJ may not reject the opinion of a treating or examining

11   physician that is uncontradicted without providing “clear and convincing reasons that

12   are supported by substantial evidence.” Lester, 81 F.3d 830-31. When a treating or

13   examining physician’s opinion is contradicted by another medical evaluation, the ALJ

14   must provide “specific and legitimate reasons supported by substantial evidence” for

15   rejecting that opinion. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017).

16          An ALJ may reject any physician’s opinion that is “brief, conclusory, and

17   unsupported by the record as a whole.” Burrell v. Colvin, 775 F.3d 1133, 1140 (9th Cir.

18   2014); see also Batson v. Comm’r of Soc. Sec., 359 F.3d 1190, 1195 (9th Cir. 2004) (“an

19   ALJ may discredit treating physicians’ opinions that are . . . unsupported by the record

20   as a whole . . . or by objective medical findings”); Thomas v. Barnhart, 278 F.3d 947, 957

21   (9th Cir. 2002) (“The ALJ need not accept the opinion of any physician, including a

22   treating physician, if that opinion is . . . inadequately supported by clinical findings.”).

23   Inconsistency with the medical record, including a doctor’s own treatment notes, is a

24



                                                  -7-
     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 8 of 11 Page ID #:820




 1   specific and legitimate reason to discount a treating doctor’s opinion. Tommasetti v.

 2   Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

 3                 2.     The ALJ Properly Assessed the Opinion of Dr. Cross

 4          Plaintiff contends that the ALJ improperly rejected the medical opinion of Kara

 5   Cross, Ph.D. In September 2014, Plaintiff underwent a comprehensive psychological

 6   evaluation by Dr. Cross. (AR 526-33). Plaintiff states that Dr. Cross prognosticated

 7   Cortez’s condition as fair from a psychiatric standpoint. Plaintiff points out that Dr.

8    Cross found that she is moderately limited in her ability to understand, remember and

 9   carry out simple one or two step job instructions over an eight-hour day, 40-hour

10   workweek without emotionally decompensating. Plaintiff emphasized that: “Dr. Cross

11   explained what she meant by this moderate limitation, ‘Although she can understand

12   and complete simple tasks, she cannot carry out tasks for an 8 hour day, 40 hour

13   workweek without decompensating.” [Dkt. No. 22, Joint Submission, at 7-8 (emphasis

14   added in original)]. It is the ALJ’s purported failure to include this limitation in her

15   assessed RFC of Plaintiff that Plaintiff argues to be of error.

16          The ALJ gave Dr. Cross’s opinion partial weight. The ALJ included some of Dr.

17   Cross’s assessed limitations of Plaintiff in the finding of a light RFC with significant

18   restrictions of simple tasks and interactions with others where the ALJ found other

19   supporting evidence in the record. The ALJ did not do so, however, where the record

20   did not support Dr. Cross’s opinion. See Vincent v. Heckler, 739 F.2d 1393, 1394-95

21   (9th Cir. 1984) (the ALJ must explain why significant or probative evidence has been

22   rejected). Thus, the ALJ did not reject the opinion of Dr. Cross. However, the role of

23   resolving inconsistencies in the medical records in assessing the RFC is the domain of

24   the ALJ. Ryan v. Comm’r Soc. Sec. Admin., 528 F.3d 1194, 1198 (9th Cir. 2008). Here,



                                                  -8-
     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 9 of 11 Page ID #:821




 1   the ALJ explained what evidence supported giving Dr. Cross’s opinion only partial

 2   weight. (AR 27, 31-33). The ALJ stated specific and legitimate reasons supported by

 3   substantial evidence for giving Dr. Cross’s opinion partial weight.

 4          Defendant is correct in noting: “Plaintiff merely disagrees with how the ALJ

 5   evaluated Dr. Cross’s opinion and translated it into the concrete work restrictions found

 6   in Plaintiff’s RFC.” This is exactly within the purview of the ALJ, however. See Stubbs-

 7   Danielson v. Astrue, 539 F.3d 1169, 1174-76 (9th Cir. 2008) (noting that is it up to the

8    ALJ to translate a claimant’s impairments into work related functions and determine

 9   Plaintiff’s RFC). Although Plaintiff offers alternative interpretations of the medical

10   record, the Court is bound by the rationale set forth by the ALJ in the written decision.

11   Ryan, 528 F.3d at 1198; see Robbins, 466 F.3d at 882 (“If the evidence can support

12   either affirming or reversing the ALJ’s conclusion, we may not substitute our judgment

13   for that of the ALJ.”); Tommasetti, 533 F.3d at 1041-42 (“The ALJ is the final arbiter

14   with respect to resolving ambiguities in the medical evidence.”).

15          3.     The ALJ Properly Assessed the Opinion of Dr. Zukowsky

16          Plaintiff’s file was reviewed and opined on by Norman Zukowsky, Ph.D. (AR 143-

17   46). The ALJ afforded Dr. Zukowsky significant weight. Plaintiff contends, however,

18   that the ALJ mischaracterized Dr. Zukowsky as restricting interaction with both

19   supervisors and coworkers to a casual and brief basis. According to Plaintiff,

20   Dr. Zukowsky only restricted Plaintiff’s interactions with coworkers to a casual or brief

21   basis only. “The ALJ failed to acknowledge that Dr. Zukowsky limited Cortez to

22   accepting non-confrontational supervision.” [Dkt. 22, Joint Submission, 13]. Thus,

23   Plaintiff argues that while the ALJ purported to give great weight to Dr. Zukowsky’s

24



                                                 -9-
     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 10 of 11 Page ID #:822




 1   opinion the ALJ failed to explain why she rejected his opinion that Plaintiff can only

 2   accept non-confrontational supervision.

 3          The ALJ’s interpretation of Dr. Zukowsky’s report and opinion does not equate to

 4   improperly rejecting that opinion, as argued by Plaintiff. Plaintiff argues Dr. Zukowsky

 5   assessed Plaintiff as moderately limited in her ability to accept instructions and respond

 6   appropriately to criticism from supervisors. [Dkt. No. 22, Joint Submission, p. 12].

 7   Plaintiff argues that Dr. Zukowsky further explained that Plaintiff could accept non-

8    confrontational supervision in a narrative section. [Id.]. Defendant notes, however,

 9   that neither Dr. Zukowsky, nor anyone else, stated Plaintiff could not respond

10   appropriately to a normal supervisory situation, or that she could only accept non-

11   confrontational supervision. [Id., at 22]. The Court agrees with Defendant. When read

12   together, it is not unreasonable for the ALJ to interpret Dr. Zukowsky’s opinion to mean

13   Plaintiff could have “occasional contact” with a supervisor. There is no obvious

14   contradiction such that this Court can determine that the ALJ rejected or ignored this

15   portion of Dr. Zukowsky’s opinion. The ALJ, as is her duty, weighed the medical

16   opinion of Dr. Zukowsky and incorporated it into Plaintiff’s assessed RFC.

17          The Court therefore rejects Plaintiff’s argument that the ALJ improperly assessed

18   the medical evidence of record. Plaintiff would simply prefer the ALJ to have a different

19   interpretation of the medical evidence than that assessed. However, it is the role of the

20   ALJ to resolve any conflicts or ambiguities in the medical record. See Tommasetti, 533

21   F.3d at 1041-42 (“The ALJ is the final arbiter with respect to resolving ambiguities in the

22   medical evidence.”): Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (holding that

23   it is the ALJ’s job to resolve any conflicts). See Ryan v. Comm’r of Soc. Sec., 528 F.3d

24   1194, 1198 (9th Cir. 2008) (“’Where evidence is susceptible to more than one rational



                                                -10-
     Case 5:20-cv-00060-ADS Document 23 Filed 03/31/21 Page 11 of 11 Page ID #:823




 1   interpretation,’ the ALJ’s decision should be upheld.”) (citation omitted); Robbins v.

 2   Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (“If the evidence can support either

 3   affirming or reversing the ALJ’s conclusion, we may not substitute our judgment for that

 4   of the ALJ.”). Indeed, an ALJ is not obligated to discuss “every piece of evidence” when

 5   interpreting the evidence and developing the record. See Howard ex rel. Wolff v.

 6   Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003) (citation omitted). Similarly, an ALJ is

 7   also not obligated to discuss every word of a doctor’s opinion or include limitations not

8    actually assessed by the doctor. See Fox v. Berryhill, 2017 WL 3197215, *5 (C.D. Cal. July

 9   27, 2017); Howard, 341 F.3d at 1012. The Court finds no error by the ALJ in this regard.

10   IV.   CONCLUSION

11         For the reasons stated above, the decision of the Social Security Commissioner is

12   AFFIRMED, and the action is DISMISSED with prejudice. Judgment shall be entered

13   accordingly.

14

15   DATE: March 31, 2021

16
                                             /s/ Autumn D. Spaeth
17                                     THE HONORABLE AUTUMN D. SPAETH
                                       United States Magistrate Judge
18

19

20

21

22

23

24



                                                -11-
